Citation Nr: 1751208	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-28 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-operative heart disease, including coronary artery disease (CAD) as secondary to non-ionizing radiation (NIR), to include microwave (MW) and radio frequency (RF) radiation.

2.  Entitlement to service connection for renal disease as secondary to NIR, to include MW and RF radiation.

3.  Entitlement to service connection for diabetes mellitus as secondary to NIR, to include MW and RF radiation.

4.  Entitlement to service connection for sterility as secondary to NIR, to include MW and RF radiation.

5.  Entitlement to service connection for residuals of cerebrovascular accident (stroke) as secondary to NIR, to include MW and RF radiation.

6.  Entitlement to service connection for hypertension as secondary to NIR, to include MW and RF radiation.
7.  Entitlement to service connection for low back disorder.

8.  Entitlement to service connection for poor circulation.

9.  Entitlement to service connection for anemia as secondary to NIR, to include MW and RF radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to August 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared at a Board hearing before the undersigned in February 2014.



FINDING OF FACT

In November 2017, the Board received notice that the Veteran died in August 2016.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the matters on appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  See Social Security Administration Inquiry received in November 2017.  As a matter of law, his claim does not survive his death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The matters on appeal on the merits have become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017).

The Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated.  38 C.F.R. § 3.1010(b) (2017). 


ORDER

The appeal of entitlement to service connection for post-operative heart disease, including CAD as secondary to NIR, to include MW and RF radiation, is dismissed.

The appeal of entitlement to service connection for renal disease as secondary to NIR, to include MW and RF radiation, is dismissed.

The appeal of entitlement to service connection for diabetes mellitus as secondary to NIR, to include MW and RF radiation, is dismissed.

The appeal of entitlement to service connection for sterility as secondary to NIR, to include MW and RF radiation, is dismissed.

The appeal of entitlement to service connection for residuals of cerebrovascular accident (stroke) as secondary to NIR, to include MW and RF radiation, is dismissed.

The appeal of entitlement to service connection for hypertension as secondary to NIR, to include MW and RF radiation, is dismissed.

The appeal of entitlement to service connection for low back disorder is dismissed.

The appeal of entitlement to service connection for poor circulation is dismissed.

The appeal of entitlement to service connection for anemia as secondary to NIR, to include MW and RF radiation, is dismissed.



		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


